Citation Nr: 1034136	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
cerebral concussion residuals.

2.  Entitlement to a total disability rating based on individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from April 1948 to January 1952.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This case was previously before the Board in August 2009 and 
remanded for further development.  For the reasons discussed 
below, the Board finds that there has been substantial compliance 
with the August 2009 Board remand and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant's service-connected cerebral concussion 
residuals are not manifested by neurological disabilities or 
subjective complaints, such as headaches, dizziness, or insomnia.

2.  The appellant fails to meet the percentage criteria for a 
total disability rating based on individual unemployability due 
to service-connected disabilities and his service-connected 
disabilities have not been shown by competent clinical evidence 
of record to preclude employment, consistent with his education 
and occupational experience.




CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for service-
connected cerebral concussion residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (as in effect prior to October 23, 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.10 (2009). 

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

In VA correspondence to the appellant dated in February 2006, the 
appellant was informed of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  In addition, in correspondence dated in 
March 2006, the appellant was informed of the criteria for 
establishment of a disability rating and an effective date.  
Hence, the timing of the VCAA notice was in compliance with 
Pelegrini v. Principi, 18 Vet App 112 (2004).

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
September 2006 and April 2010.  The appellant has not reported 
receiving any recent treatment specifically for cerebral 
concussion residuals, and there are no records suggesting an 
increase in disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The September 2006 and April 2010 VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  Additionally, the April 2010 VA 
examination substantially complies with the August 2009 Board 
remand, which requested the examiner to distinguish 
symptomatology which is attributable to the appellant's service-
connected concussion and that which is attributable to another 
disability.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 
Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation for Cerebral Concussion Residuals

The appellant claims that he is entitled to a compensable 
evaluation for service-connected cerebral concussion residuals.  
For the reasons that follow, the Board finds that a compensable 
evaluation is not warranted during the rating period on appeal.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board recognizes that the diagnostic 
code assigned to the appellant's service-connected cerebral 
concussion residuals, Diagnostic Code 8045 which rates based on 
traumatic brain injuries, was amended in September 2008.  73 Fed. 
Reg. 54,693-706 (September. 23, 2008).  This new rating criteria 
is effective October 23, 2008, and applies to 'all applications 
for benefits received by VA on or after October 23, 2008.'  Id. 
at 54,693.  Here, the appellant's claim for an increased 
evaluation was received by VA in January 2006, and he has not 
requested review under the new criteria.  Therefore, the 
regulatory change is not applicable.

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304, and will not be combined with any other 
rating for a disability due to brain trauma.  Finally, ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to 
October 23, 2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

Historically, the appellant is service-connected for residuals of 
a cerebral concussion sustained in July 1949.  See March 1952 
rating decision.  A July 1949 service treatment record indicated 
that the appellant was found unconscious on a city street by 
police.  The appellant was diagnosed with a possible concussion, 
but July 1949 service treatment records noted that the appellant 
was asymptomatic and skull x-rays were negative.  The appellant 
sustained a cerebral concussion in 1979 after he was involved in 
a car accident.  See August 2004 VA examination report.  The 
appellant had a stroke in 2002.  See April 2004 VA treatment 
record.  In the August 2004 VA examination, the appellant 
complained of memory problems which had been getting worse over 
the past several years.  The VA examiner noted that the appellant 
did not exhibit significantly abnormal parameters with respect to 
cognitive functioning.  The VA examiner opined that it was less 
likely as not that he would be suffering from any residuals of a 
cerebral concussion at that point in time. 

A January 2005 mental status evaluation by a social worker 
indicated that the appellant was alert and oriented and his 
memory was intact.  A January 2006 VA treatment record noted that 
the appellant's wife reported that the appellant's speech was not 
as clear as it had been in the past.  She reported that this was 
new since his stroke in 2002.  An April 2006 VA speech therapy 
treatment record noted that the appellant admitted to memory 
problems and had difficulty with writing.  The appellant and his 
wife stated that these difficulties had been present since his 
previous stroke in 2002.  

The appellant was seen for a VA examination in September 2006.  
In the VA examination, the appellant complained of memory 
problems and difficulty with names and numbers following his 
stroke.  A mental status examination revealed disorientation as 
to "date, day of the week, month and year."  He was unable to 
perform simple arithmetic calculations and did not know who the 
president of the United States was.  He denied problems with 
remembering familiar people, but admitted to having trouble with 
names.  He depended on his son for financial duties and to take 
him to his appointments.  He was able to perform these functions 
until he had his stroke.  The examiner stated that the appellant 
was "significantly demented with poor logical thinking and short 
term memory capacity."        

The April 2010 VA examiner noted that the appellant was a poor 
historian with memory problems and dementia.  His wife 
accompanied him during the interview and gave most of the details 
of his history.  The appellant described having symptoms of 
headaches once a week that can last a few hours.  The VA 
examination report notes that the appellant's headaches had 
bothered him since the stroke, and had not changed in frequency 
since then.  The appellant has feelings of faintness when he was 
transferred from his bed to the toilet, but no vertigo or 
feelings of nausea or disorientation.  The appellant had some 
residual left-sided weakness from the stroke.  He needed help 
with dressing and bathing.  He got one hour of sleep at a time in 
a chair.  There were no complaints of chronic fatigue.  The 
appellant reported that he did not feel sick.  The appellant had 
been in a wheelchair and scooter since his leg amputation in 
2003.  

The April 2010 VA examination report indicates that the appellant 
had memory impairment.  He thought the date was June 29, 2003, 
and did not know who the current president was.  He lost things 
easily.  He remembered the names of all of his children, but only 
four out of six of his grandchildren, and none of the names of 
his great grandchildren.  He remembered the names of a few close 
friends that come over to visit.  He did not remember details of 
current events.  He had no hobbies, but paid close attention to 
television programs.  There were no complaints of difficulty 
concentrating, but he did not do mentally challenging tasks.  He 
had not been able to handle his own finances since the time of 
his stroke.  He could not keep track of his own medications.  His 
speech was slow and he had dysarthria after the stroke, but this 
had mostly resolved.  The appellant did not report suicidal 
feelings or temper problems.  He socialized with friends that 
come over to visit.  

The April 2010 VA examination also indicated that the appellant 
had cognitive impairment.  He had difficulty drawing a clock face 
and did not put the numbers on the dial correctly.  The appellant 
tested in the dementia range on the Mini Mental Status 
examination.  The April 2010 VA examiner opined that the 
appellant's decreased mental status was much more likely than not 
due to multi-infarct dementia.  The VA examiner based his opinion 
on the appellant's history of having decreased mental status, 
which occurred after his strokes and transient ischemic attacks 
and has been declining over time and an MRI report.  The VA 
examiner noted that according to his wife's history, the 
appellant had some memory problems after the motor vehicle 
accident in the 1970s, which was not service-connected.  The VA 
examiner further noted that the appellant's medical records and 
wife's history indicated that the appellant had no cognitive 
deficits after the 1949 concussion.  Although the VA examiner 
noted that records from the head injury in the 1970s would be 
useful, they would not alter the conclusions of the VA 
examination.  In an April 2010 addendum, the VA examiner opined 
that none of the appellant's current cognitive symptoms with 
dementia and memory loss are related to his service-connected 
concussion.  His headache symptoms started after the motor 
vehicle accident circa 1970 and not after the concussion in 1949.  
Consequently, the VA examiner also found that the headaches 
symptoms were not due to his service-connected disability.  

The Board notes that when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  However, in this 
case, the VA examiner clearly opined in the April 2010 VA 
examination that the appellant's symptoms were not due to his 
service-connected cerebral concussion.  The VA examiner noted 
that the appellant had no cognitive defects following the 1949 
concussion, but did have memory problems after the non-service-
connected motor vehicle accident in the 1970s and his stroke.  
Similarly, the VA examiner noted that the appellant's headaches 
started after the 1970s motor vehicle accident and not after the 
concussion in 1949.  Thus, as is outlined by the evidence above, 
the Board finds that the appellant's service-connected cerebral 
concussion has not been shown to be manifest by residual 
neurological disabilities or purely subjective complaints, such 
as headache, dizziness, insomnia or other recognized symptoms of 
brain trauma.  

The appellant may sincerely believe that his symptoms were caused 
by his service-connected cerebral concussion, as opposed to the 
1970s motor vehicle accident concussion and 2002 stroke.  
However, although the appellant's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation, the Board notes that residuals of a cerebral 
concussion, including neurological defects, are not, in the 
Board's opinion, the type of disorders which are susceptible to 
lay opinion concerning etiology.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Even if the appellant were competent to 
provide an opinion as to the etiology of symptoms due to a 
cerebral concussion, the Board finds that the probative value of 
any such opinion is outweighed by that of the April 2010 
examiner, who has more education, training and experience in 
evaluating the etiology and severity of brain injury symptoms 
than the appellant.

The Board has considered whether the appellant has other symptoms 
due to his service-connected cerebral concussion residuals that 
would entitle him to a compensable evaluation.  However, there is 
no indication the appellant has any neurological disabilities or 
subjective complaints due to his service-connected cerebral 
concussion.  Although the April 2010 VA examiner noted that the 
appellant had some residual left-sided weakness, the VA examiner 
noted that it was due to the stroke.  The April 2010 VA 
examination also indicated that the appellant did not appear to 
be anxious and was in good humor throughout the examination.  The 
April 2010 VA examiner noted that although the appellant had 
depression after his leg amputation, it was under control with 
medication and did not affect his neurological evaluation for 
possible traumatic brain injury.  The Board also notes that the 
appellant has been assigned a separate 50 percent disability 
evaluation for left common peroneal nerve paralysis.   

Although the appellant had symptoms of cognitive impairment and 
headaches.  The April 2010 VA examiner found that the symptoms 
were not manifestations of his service-connected cerebral 
concussion residuals.  A compensable evaluation is not warranted 
without a showing of neurological disabilities or subjective 
complaints, such as headache, dizziness or trauma, recognized as 
symptomatic of brain trauma.  The evidence does not indicate that 
the appellant had any neurological disabilities related to his 
service-connected cerebral concussion residuals.  Although the 
appellant had cognitive impairment in the form of dementia and 
memory loss, the April 2010 VA examiner found the symptoms were 
not related to his service-connected disability.  Consequently, 
the Board finds that there is no basis upon which to assign a 
compensable evaluation based on the evidence of record.  

Additionally, the Board finds that the evidence of record 
regarding the increased rating claim does not show any distinct 
period in which the appellant was entitled to a compensable 
evaluation at any point during the instant appeal.  Therefore, no 
staged ratings are appropriate.  See Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether a referral for an 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's service-connected 
cerebral concussion residuals is not inadequate. The appellant 
has not reported treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no evidence of 
the effect of his disability on employment.  As a result, it does 
not appear that the appellant has an "exceptional or unusual" 
disability.  He does not have any symptoms from his service-
connected disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, 22 Vet. App. at 
115.

In sum, the Board finds that the appellant is not entitled to a 
compensable evaluation for service-connected cerebral concussion 
residuals.  The Board has been mindful of the benefit-of-the-
doubt rule, but, in this case, there is not such an approximate 
balance of the positive evidence and negative evidence to permit 
a more favorable determination.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



III. Entitlement to TDIU

The appellant contends that his service-connected disabilities 
render him unemployable, thus warranting entitlement to TDIU.  
For the reasons that follow, the Board concludes that entitlement 
to TDIU is not warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the appellant's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the appellant is service-connected for paralysis of 
the flaccid muscles, left common peroneal nerve, rated as 50 
percent disabling, and residuals of cerebral concussion, rated as 
noncompensable.  The appellant's total combined disability rating 
is 50 percent.  Thus, the appellant does not meet the schedular 
criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  

In this case, the Board finds that the appellant's service-
connected disabilities have not been shown to preclude employment 
consistent with his education and occupational experience.  In 
his May 2006 application for TDIU, the appellant indicated that 
he had completed high school, and had last worked full-time in 
approximately 1990 as a truck driver.  The April 2010 VA 
examination report indicates that the appellant worked as a truck 
driver with the Postal Service until his retirement at age 62.  
The appellant has several non-service-connected disabilities.  
The April 2010 VA examination report noted that the appellant had 
diagnoses of multi-infarct dementia with stroke and transient 
ischemic attacks, peripheral neuropathy, peripheral vascular 
insufficiency, sensorimotor hearing loss, and an above-the-knee 
leg amputation.  The September 2006 VA examiner found that the 
appellant was not employable because of his dementia.  The 
September 2006 report noted that the appellant had poor logical 
thinking and short-term memory capacity.  The April 2010 VA 
examination specifically found that the appellant's cognitive 
symptoms with dementia and memory loss were not related to his 
service-connected concussion disability.  Although the evidence 
indicates the appellant is unemployable due to dementia, his 
dementia is not related to his service-connected disabilities.  
Further, although the Veteran retains a 50 percent rating for 
paralysis of the left peroneal nerve, the Board notes that such 
rating has been in effect since 1952, and the Veteran was able to 
maintain full-time employment therewith until his retirement at 
age 62.  Moreover, the Veteran underwent a nonservice-connected 
above-the-knee left leg amputation in 2003.  Thus, the evidence 
of record does not indicate that the appellant is unemployable 
due to his service-connected disabilities.  

The Board acknowledges the appellant's contention that he cannot 
work due to his service-connected disabilities, but his 
contention is at odds with the objective evidence of record that 
shows that the appellant has no exceptional or unusual factor 
associated with his service-connected disabilities that renders 
the regular schedular standards impracticable and him 
unemployable.  Although the appellant is competent to report his 
symptoms and the Board finds him credible in this regard, the 
Board places less weight or probative value on the appellant's 
statements concerning the manifestations his service-connected 
disabilities, than it does on the VA examination reports 
indicating that he is unemployable due to dementia, which is not 
service-connected.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

The Board has also considered whether the appellant is entitled 
to referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  However, there is nothing in the record to indicate 
that the service-connected disabilities at issue cause impairment 
with employment over and above that which is contemplated in the 
assigned schedular evaluation.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
discussed above, there is no indication the appellant's service-
connected disabilities have impaired his employment beyond the 
level of impairment contemplated by his current schedular rating.  
The Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) is 
not warranted.

Based on the foregoing, the Board finds that the appellant is not 
precluded from securing and maintaining substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disabilities.  Although 
the appellant is unemployable due to dementia, the dementia is 
not related to his service-connected disabilities.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim for entitlement to TDIU and, as 
such, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to a compensable evaluation for service-connected 
cerebral concussion residuals is denied.

Entitlement to TDIU is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


